81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee BROCK, Petitioner-Appellant,v.Eddie PEARSON;  Warden, Indian Creek Correctional Center,Respondents-Appellees,andRudolph BUMGARDNER;  Thomas Woods;  Raymond Robertson, Respondents.Robert Lee BROCK, Petitioner-Appellant,v.Eddie PEARSON;  Warden, Indian Creek Correctional Center,Respondents-Appellees,andRudolph BUMGARDNER;  Thomas Woods;  Raymond Robertson, Respondents.
Nos. 95-7305, 95-7671.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 2, 1996.

Robert Lee Brock, Appellant Pro Se.  Robert B. Condon, Assistant Attorney General, Rita Marie Sampson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's orders1 denying relief on his 28 U.S.C. § 2254 (1988) petition and denying reconsideration.2  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the magistrate judge.   Brock v. Pearson, Nos.  CA-95-247-R;  CA-95-326-R (W.D.Va. Aug. 16, 1995;  Sept. 15, 1995).   We deny Brock's motions for immediate relief, to remand, and for deconsolidation.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


1
 The parties consented to the magistrate judge's jurisdiction pursuant to 28 U.S.C. § 636(c) (1988)


2
 The magistrate judge found the reconsideration motion untimely.   We find that it was meritless and affirm the order denying it on that basis